Case: 17-60399      Document: 00514522981         Page: 1    Date Filed: 06/21/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 17-60399                           June 21, 2018
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
RUBEN DARIO URIBE-SANCHEZ,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A091 881 573


Before DAVIS, COSTA, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Ruben Dario Uribe-Sanchez, a native and citizen of Mexico, challenges
the decision of the Board of Immigration Appeals (BIA) affirming the
Immigration Judge’s (IJ) denial of his motion to reopen removal proceedings.
The BIA declined to exercise its sua sponte discretion to reopen the removal
proceedings in light of the departure bar. Uribe-Sanchez contends that this
was error.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60399     Document: 00514522981     Page: 2   Date Filed: 06/21/2018


                                  No. 17-60399

      While we lack jurisdiction to review the BIA’s decision not to exercise its
discretion to grant Uribe-Sanchez’s motion to reopen, see Enriquez-Alvarado
v. Ashcroft, 371 F.3d 246, 248-50 (5th Cir. 2004), we may review whether the
BIA correctly concluded that it lacked the power to reopen the removal
proceedings sua sponte in light of the departure bar, see Navarro-Miranda
v. Ashcroft, 330 F.3d 672, 675-76 (5th Cir. 2003); Ovalles v. Holder, 577 F.3d
288, 296-97 (5th Cir. 2009) (relying on Navarro-Miranda). Uribe-Sanchez’s
argument fails in light of the determination in those cases “that the BIA acted
reasonably in determining that it lacked the sua sponte authority under
[8 C.F.R. §] 1003.2(a) to reconsider or reopen [the alien’s] case due to the post-
departure bar in [8 C.F.R. §] 1003.2(d).” Ovalles, 577 F.3d at 296-97; see also
Navarro-Miranda, 330 F.3d at 675-76.
      This court reaffirmed the validity of the departure bar with respect to
regulatory motions to reopen in Lugo-Resendez v. Lynch, 831 F.3d 337, 342
(5th Cir. 2016). Uribe-Sanchez cites no intervening change in the law that
would allow this panel to overrule that binding precedent. See Mercado v.
Lynch, 823 F.3d 276, 279 (5th Cir. 2016).
      PETITION DENIED.




                                        2